DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed on 12/7/2021 to claim 1 and new claims 9 and 10 are acknowledged by the examiner.
Claims 1-10 are pending.
Claims 1-10 are examined.

Response to Arguments
Applicant’s amendments to claims 1 filed on 12/7/2021 have changed the scope of the claims by further narrowing many of the previously presented limitations in claim 1. Therefore, Applicant’s arguments with respect to claims 1-8 have been considered but are moot in view if the new grounds of rejection laid out below. However, the primary of Glenn remains relevant, because Glenn discloses most of the structural limitations in Claim 1 under broadest reasonable interpretation. New teaching reference Sandifer is now incorporated to teach the newly added limitations in the new rejection below. Teaching reference Turrini is still relied upon for claim 1 as Turrini continues to teach the plurality of openings throughout the entirety. Teaching references Humiston and Ettinger are still relied on for claims 6 and 7 respectfully because Humiston continues to teach the elastic joint button and Ettinger continues to teach the rivet. Additionally, teaching reference Humiston is used to reject new claim 8 as Humiston teaches the elastic joint button in the current rejection laid out below.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites the limitation “wherein the dorsal part comprises a corrugated cross section having a projecting portion in longitudinal direction thereof” in lines 8-9 which causes a new matter 
Examiner is unable to find support in the specification and figures that disclose the dorsal part comprising a corrugated cross section having a projecting portion in longitudinal direction thereof. When looking at Fig 1, examiner is able to see support that dorsal structure has a singular projecting portion that projects out, but is unable to see support that the dorsal structure is corrugated. Examiner is interpreting the term “corrugated” to be defined as “(especially of sheets of iron or cardboard) having parallel rows of folds that look like a series of waves when seen from the edge” as referred to by the Cambridge Dictionary definition. Examiner understands that the applicant is wanting to describe the structure of the dorsal structure as shown in applicant’s Fig 1 but the examiner is unable to find support for the current limitation as it is recited in claim 1 resulting in the examiner being unable to reasonably conclude that the applicant was in possession of the claimed invention at the time of filing.  For purposes of compact prosecution examiner is interpreting the limitation as best understood based on the originally filed disclosure. Appropriate correction is required.

Claims 2-9 are rejected under 35 U.S.C. 112(a) because the claimed invention is dependent upon parent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn (US 8,182,439 B2), in view of Turrini (US 9,849,021 B2), in view of Sandifer (US 2010/0204630 A1).

Regarding claim 1, Glenn discloses an orthopedic brace for the correct anatomical locking and support of a user’s backbone (100, Fig 1A-B), comprising:
a dorsal structure which is an elongated member (108, Fig 1B; Col 3, lines 8-11) comprising a plurality of openings (172, see Fig 1B) to impart semi-rigidity (Col 3, lines 8-11), thereby said dorsal structure has a conformation corresponding to the user’s backbone (108 has a conformation that corresponds to the users backbone when the device adorned by the use and is capable of being curved to conform to the shape of the users back, Abstract), allowing a trend thereof to be followed and the user’s backbone itself to be supported (108 provides support to the users spine; Col 1, lines 12-15), and
a lumber strap (107) arranged orthogonal on respect with the dorsal structure (107 is orthogonal relative to dorsal structure 108 when the device is assembled and in use, see Figs 1A-B),
wherein a lower part of said dorsal structure (the lower section of 108 near the hips of the user when in use) is connected to the lumbar strap (107) that can be fastened at a front side of the user to an abdominal plate (105,106; the ends straps of lumbar strap 107 are located at the front side of the user which are fastened to 105 and 106 respectfully, where 105,106 form an abdominal plate when the device is assembled and is in use, see Fig 1A-B; 105,106 is a smooth flat thin piece of material located at the abdominal region when the device is in use and is thus considered as an abdominal plate)(the examiner is interpreting the term “abdominal” to be defined as “of, relating to, or involving the abdomen” as referred to by the Merriam-Webster’s dictionary definition; and the examiner is interpreting the term “plate” to be defined as “a smooth flat thin piece of material” as referred to by the Merriam-Webster’s dictionary definition) of the brace (100), and
wherein said dorsal structure (108) and said lumbar strap (107) are associated with each other through a rotary junction (162,163 is associated with 108 and 107, see Figs 1A-B) configured for keeping the dorsal structure joined to the lumbar strap while allowing a rotation on one plane of the dorsal structure with respect to the lumbar strap (dorsal structure 108 remains joined to lumbar strap 107 via 162,163 as seen in Figs 1A-B, while allowing a rotation on one plane of the dorsal structure with respect to the lumbar strap as dorsal structure 108 is capable of rotating about one plane relative to 107 via 162,163, see Fig 1B; Col 6, lines 26-30, Col 7, lines 15-19).
Glenn does not explicitly disclose wherein the lumbar strap is connected to an upper part of said dorsal structure by shoulder straps.
However, Glenn teaches in another embodiment of the invention wherein a semi-rigid dorsal structure with a vertical extension that is closed inside a casing (Figs 9-11, Col 4, lines 46-50; a body armor vest is provided a part of the users invention wherein the overlying vest is fitted over and encases the body support system when worn by the user. 108 is thus considered as being closed inside a casing when the device in use), and wherein the lumbar strap is connected to an upper part of said dorsal structure by shoulder straps (the body armor vest has shoulder straps 1040 that are connected to both the lumbar straps (which are a part of the abdominal plate 105,106) via 1031 and connected to the upper part of said dorsal structure (1008, Fig 10) when assembled, see Figs 9-10) for the purpose protecting the spines of military personnel by transferring the weight of the body armor vest off the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the a semi-rigid dorsal structure with a vertical extension disclosed by Glenn to be closed inside a casing as taught by the alternative embodiment of Glenn, in order to prevent serious spinal injuries for military personnel that may occur overtime while on the job by transferring the weight of the body armor vest off the spine and distributing it to the pelvic girdle (Col 3, lines 38-61 and Col 4, lines 46-50).
The modified Glenn discloses the invention above.
The modified Glenn does not explicitly disclose wherein the dorsal structure which is an elongated member comprising a plurality of openings throughout the entirety to impart semi-rigidity.
Turrini teaches of an analogous orthopedic brace (abstract and Figs 1-7) having an analogous dorsal structure which is an elongated member (11, see Figs 1-7 and abstract and Col 3, lines 13-21) comprising a plurality of openings throughout the entirety (11 has a plurality of openings throughout the entirety, see Figs 1-2 and 5-7) to impart semi-rigidty (abstract and Col 3, lines 13-21) for the purpose of enabling a greater conformity and support to the users spine when the device is in use (Col 3, lines 13-21).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dorsal structure disclosed by the modified Glenn with the dorsal structure as taught by Turrini in order to enable a greater conformity and support to the user’s spine when the device is in use (Col 3, lines 13-21).
The modified Glenn discloses the invention above.
As combined, the modified Glenn does not explicitly disclose wherein the dorsal part comprises a corrugated cross section having a projecting portion in longitudinal direction thereof.
Sandifer teaches of an analogous orthopedic brace (2, see abstract and Figs 1-4 and 8-9) having an analogous dorsal part (56,126 see Figs 2-4 and 8-9 respectfully) having analogous plurality of openings (see Figs 3-4 and 8-9; [0054]) wherein the dorsal part (56,126) comprises a corrugated cross section having a projecting portion in longitudinal direction thereof (56,126 are corrugated having a projecting portion in a longitudinal direction thereof, see Figs 3-4 and 8-9; [0054]-[0056] and [0072]-[0074]), for the purpose of better adapting to the spines of patients and more specifically for older patients ([0055]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dorsal portion disclosed by the modified Glenn with the corrugated dorsal portion as taught by Sandifer in order to better adapt to and accommodate a clearance to allow for vertebral prominence on elderly patients ([0055], see Figs 3-4) thereby enhancing the overall supporting capabilities of the device when in use.

Regarding claim 2, the modified Glenn discloses the orthopedic brace of claim 1.
As combined, Glenn further discloses wherein said rotary junction (162,163) placed between said dorsal structure and said lumbar strap (elements of 162,163 is placed between 108 and 107 (via hole of 160 when 160 is a part of 107) when assembled, Col 7, lines 12-19) is obtained by joining two respective shapes present on the dorsal structure and on the lumbar strap (162,163 is a rotary junction having pins shaped to be inserted into corresponding holes shapes of 160 thereby allowing connection and relative rotation between 108 and 107, see Figs 1A-B and Col 7, lines 14-19), said junction element having a conformation adapted for maintaining the dorsal structure and the lumbar strap constrained to each other while allowing a rotation of the dorsal structure in respect of the lumbar strap about an axis of the junction element (elements of 162,163 maintains dorsal structure 108 and lumbar strap 107 to be 

Regarding claim 3, the modified Glenn discloses the orthopedic brace of claim 2.
As combined,  Glenn further discloses wherein said lumbar strap (107) in configured to be coupled with the dorsal structure at a central part thereof (the central section of 107 where 108 is coupled to 107 via 162,163, see Fig 1A-B), and comprises a reinforcement plate (160) comprising a rotation plane on which the dorsal structure is able to rotate about the axis (160 comprises a plane of rotation that is capable of rotating with 108 about the axis of 162,163, see Fig 1B; Col 6, lines 26-30, Col 7, lines 15-19).

Regarding claim 4, the modified Glenn discloses the orthopedic brace of claim 3.
As combined, Glenn further discloses wherein said reinforcement plate (160) is provided with a circular projection at a central part thereof (160 is centrally provided with substantially circular projection 162 when the device is assembled) and is provided with a pair of extensions which are diametrically opposite each other and distanced relative to the reinforcement plate (160 is also centrally provided with a pair of extensions 163 diametrically opposite each other and distanced outwardly relative to 160 when the device is assembled and in use, see Fig 1B), for forming a key (162,163 forms a key allowing the coupling of and locking of the relative degrees of rotation for 108 relative to 160,107, Col 7, lines 14-19 ; 162,163 inserts into holes of 160 and locking 108 to 160,107 while also locking the degrees of rotation for the device when assembled and is thus considered as forming a key), and wherein a lower end of the dorsal structure (lower end section of 108) has a hole (the hole of 108 that is capable of receiving 162 when assembled, see Fig 1A-B arcs of 108 form holes for the pins 163 to be received when assembled). 

The examiner notes that 160 also has a hole that aligns with the lower end hole of 108 to receive 162 when assembled. Additionally, the hole of 160 is provided with a pair of diametrically opposite notches (the slots of 163 are opposite to one another relative to 162 and are therefore considered being diametrically opposite relative to the hole of 160 that receives 162, see Fig 1B) that receive the diametrically opposite pins of 108 that act as stops so that the hip section will have limited rotation about an axis orthogonal to the vertical axis of 108 (Col 7, lines 12-19) thus enabling co-operation with the extensions. Furthermore as combined, Glenn contemplates that further modifications and alternative embodiments of various aspects of the invention will be apparent to those skilled in the art and that changes may be made in the elements described without departing for the invention (Col 6, lines 10-25), specifically that elements and materials may be substituted for those illustrated and described herein, parts and processes may be reversed (Col 6, lines 17-19). With that being said, the examiner contends that it would have been obvious to one of ordinal skill in the art to have recognized that a mere reversal of the slots 163 of 160 and the pins of 108 would be an obvious modification to one of ordinal skill in the art and would elicit the same function for the purposes of allowing the hip section to have limited rotation about an axis orthogonal to the vertical axis of 108. [In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)].
Therefore, the examiner contends that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the slots 163 

Regarding claim 5, the modified Glenn discloses the orthopedic brace of claim 4.
As combined, Glenn further discloses wherein a conformation of the hole and of the notches corresponds to the shape of the projection and of the extensions so that the projection can penetrate into the hole by a coupling (the notches of 108 and pins of 160 correspond to one another and the pins of 160 penetrate through the notches of 108 via coupling 162; Glenn modified by rearrangement of parts, see claim 4 rejection). 

Regarding claim 9, the modified Glenn disclose the orthopedic brace of claim 1.
As combined, the modified Glenn does not explicitly disclose wherein the plurality of openings are formed in the projecting portion.
However, Sandifer further teaches wherein the dorsal structure (56,126 see Figs 2-4 and 8-9 respectfully) has an analogous plurality of openings (56,126  has a plurality of openings, see Figs 2-4 and 8-9; [0053]-[0054]) wherein the plurality of openings are formed in the projecting portion (the plurality of openings are formed in the projecting portion of dorsal structure 56,126, see Figs 2-4 and 8-9; [0053]-[0055]) for the purpose of reducing the overall weight of the dorsal structure while also facilitating the bending and adjustment of the dorsal structure to the particular physiological characteristics of the patient’s spine (see Figs 2-4 and 8-9 and [0053]-[0055]) thus enhancing the overall accommodation of the device towards the user when in use.
.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn (US 8,182,439 B2), in view of Turrini (US 9,849,021 B2), in view of Sandifer (US 2010/0204630 A1), in view of Humiston (US Patent No. 3,210,820).

Regarding claim 6, the modified Glenn discloses the orthopedic brace of claim 3.
As combined, although the modified Glenn further discloses wherein said dorsal structure (108) is provided with a joint (108 is provided with joint 162 to allow rotation relative to one another when assembled, see Fig 1A-B; Col 7, lines 12-19) that is associated with a hole arranged on the reinforcement plate (the hole of 160 that receives 162 when assembled, see Figs 1A-B and Col 7, lines 12-19), the modified Glenn is silent wherein the joint is an elastic joint button.
Humiston teaches of an analogous joint (14,10 and 18,17,16, see Figs 1-6; the joint when assembled is capable of allowing for relative rotation about each other and are thus considered as being analogous), wherein the joint is an elastic joint button (14,10 and 18,17,16, see Figs 1-6)(the joint 18 undergoes plastic deformation in order to couple to the surface 10,14 having a hole and reforms back to its’ original shape seen in Fig 6 in order to couple and is thus considered as being elastic; and the joint is in the shape and functions as a button10,14 receiving 18,17,16 and is thus considered as being a button; Examiner is interpreting the term “button” to be defined as “a small knob or disk secured to an article and used as a fastener by passing it through a buttonhole or loop” as referred to by the Merriam-Webster’s dictionary definition.) for the purpose of allowing quick and easy attachment (Col 1, lines 11-22).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the joint assembly of Glenn to be an elastic joint button as taught by Humiston, in order to allow quick and easy attachment (Col 1, lines 11-22).

Regarding claim 8, the modified Glenn discloses the orthopedic brace of claim 3.
As combined, although the modified Glenn further discloses wherein said the reinforcement plate (160) is provided with a joint (160 is provided with joint 162 to allow rotation relative to dorsal structure 108 one another when assembled, see Fig 1A-B; Col 7, lines 12-19) that is associated with a hole arranged on the reinforcement plate (the hole of 108 that receives 162 when assembled, see Figs 1A-B and Col 7, lines 12-19), the modified Glenn is silent wherein the joint is an elastic joint button.
Humiston teaches of an analogous joint (14,10 and 18,17,16, see Figs 1-6; the joint when assembled is capable of allowing for relative rotation about each other and are thus considered as being analogous), wherein the joint is an elastic joint button (14,10 and 18,17,16, see Figs 1-6)(the joint 18 undergoes plastic deformation in order to couple to the surface 10,14 having a hole and reforms back to its’ original shape seen in Fig 6 in order to couple and is thus considered as being elastic; and the joint is in the shape and functions as a button10,14 receiving 18,17,16 and is thus considered as being a button; Examiner is interpreting the term “button” to be defined as “a small knob or disk secured to an article and used as a fastener by passing it through a buttonhole or loop” as referred to by the Merriam-Webster’s dictionary definition.) for the purpose of allowing quick and easy attachment (Col 1, lines 11-22).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the joint assembly of Glenn to be an elastic joint button as taught by Humiston, in order to allow quick and easy attachment (Col 1, lines 11-22).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Glenn (US 8,182,439 B2), in view of Turrini (US 9,849,021 B2), in view of Sandifer (US 2010/0204630 A1), in view of Ettinger (US 1,867,215).

Regarding claim 7, Glenn discloses the orthopedic brace of claim 3.
Glenn is silent wherein the dorsal structure is coupled to the reinforcement plate of the lumbar straps through a rivet comprising a cap with a stem that can be coupled to a locking element.
Ettinger teaches of an analogous device having an analogous constraint (10, Fig 3; 10 is a rivet that two surfaces together; Col 1, lines 33-37), wherein the constraint is a rivet (10) comprising a cap with a stem that is capable of being coupled to a locking element (one of ordinary skill in the art of fasteners would know that a rivet comprises of a cap having a stem that is capable of being coupled to a locking element), for the purpose of obtaining permanent attachment (rivets are known in the art of fasteners for obtaining permanent attachment).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the constraint of Glenn with the constraint as taught by Ettinger, in order to allow for permanent attachment.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Glenn (US 8,182,439 B2), in view of Humiston (US Patent No. 3,210,820), in view of Sandifer (US 2010/0204630 A1).

Regarding claim 10, Glenn discloses an orthopedic brace for the correct anatomical locking and support of a user’s backbone (100, Fig 1A-B), comprising: 
a dorsal structure which is an elongated member (108, Fig 1B; Col 3, lines 8-11)  comprising a plurality of openings (172, see Fig 1B) to impart semi-rigidity (Col 3, lines 8-11), thereby said dorsal structure has a conformation corresponding to the user’s backbone (108 has a conformation that corresponds to the users backbone when the device adorned by the use and is capable of being curved to conform to the shape of the users back, Abstract), allowing a trend thereof to be followed and the user’s backbone itself to be supported (108 provides support to the users spine; Col 1, lines 12-15), and
a lumber strap (107) arranged orthogonal on respect with the dorsal structure (107 is orthogonal relative to dorsal structure 108 when the device is assembled and in use, see Figs 1A-B),
wherein a lower part of said dorsal structure (the lower section of 108 near the hips of the user when in use) is connected to the lumbar strap (107) that can be fastened at a front side of the user to an abdominal plate (105,106; the ends straps of lumbar strap 107 are located at the front side of the user which are fastened to 105 and 106 respectfully, where 105,106 form an abdominal plate when the device is assembled and is in use, see Fig 1A-B; 105,106 is a smooth flat thin piece of material located at the abdominal region when the device is in use and is thus considered as an abdominal plate)(the examiner is interpreting the term “abdominal” to be defined as “of, relating to, or involving the abdomen” as referred to by the Merriam-Webster’s dictionary definition; and the examiner is interpreting the term “plate” to be defined as “a smooth flat thin piece of material” as referred to by the Merriam-Webster’s dictionary definition) of the brace (100), and 

wherein said lumbar strap (107) is configured to be coupled with the dorsal structure at a central part thereof (the central section of 107 where 108 is coupled to 107 via 162,163, see Fig 1A-B), and comprises a reinforcement plate (160) comprising a rotation plane on which the dorsal structure is able to rotate about the axis (160 comprises a plane of rotation that is capable of rotating with 108 about the axis of 162,163, see Fig 1B; Col 6, lines 26-30, Col 7, lines 15-19), and 
wherein said dorsal structure (108) is provided with a joint (108 is provided with joint 162 to allow rotation relative to one another when assembled, see Fig 1A-B; Col 7, lines 12-19) that is associated with a hole arranged on the reinforcement plate (the hole of 160 that receives 162 when assembled, see Figs 1A-B and Col 7, lines 12-19) and the joint is integrated with the dorsal structure (joint 162 and dorsal structure 108 couple together to form into a functioning, unified whole when the device is in use and are thus considered as being integrated with, see Figs 1A-B and F and Col 7, lines 12-19, lines 47-55 and Col 8, lines 7-11) (the examiner is interpreting the term “integrated” to be defined as “to form, coordinate, or blend into a functioning or unified whole : UNITE” as referred to by the Merriam-Webster’s dictionary definition). 
Glenn does not explicitly disclose wherein the lumbar strap is connected to an upper part of said dorsal structure by shoulder straps.
a body armor vest is provided a part of the users invention wherein the overlying vest is fitted over and encases the body support system when worn by the user. 108 is thus considered as being closed inside a casing when the device in use), and wherein the lumbar strap is connected to an upper part of said dorsal structure by shoulder straps (the body armor vest has shoulder straps 1040 that are connected to both the lumbar straps (which are a part of the abdominal plate 105,106) via 1031 and connected to the upper part of said dorsal structure (1008, Fig 10) when assembled, see Figs 9-10) for the purpose protecting the spines of military personnel by transferring the weight of the body armor vest off the spine and distribute it to the pelvic girdle for preventing serious spinal injuries that may occur overtime while on the job (Col 3, lines 38-61 and Col 4, lines 46-50).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the a semi-rigid dorsal structure with a vertical extension disclosed by Glenn to be closed inside a casing as taught by the alternative embodiment of Glenn, in order to prevent serious spinal injuries for military personnel that may occur overtime while on the job by transferring the weight of the body armor vest off the spine and distributing it to the pelvic girdle (Col 3, lines 38-61 and Col 4, lines 46-50).
The modified Glenn disclose the invention above.
As combined, although the modified Glenn further discloses wherein said dorsal structure is provided with a joint that is associated with a hole arranged on the reinforcement plate (see the rejection to claim 10 above), the modified Glenn is silent wherein the joint is an elastic joint button.
Humiston teaches of an analogous joint (14,10 and 18,17,16, see Figs 1-6; the joint when assembled is capable of allowing for relative rotation about each other and are thus considered as being analogous), wherein the joint is an elastic joint button (14,10 and 18,17,16, see Figs 1-6)(the joint 18 Examiner is interpreting the term “button” to be defined as “a small knob or disk secured to an article and used as a fastener by passing it through a buttonhole or loop” as referred to by the Merriam-Webster’s dictionary definition.) for the purpose of allowing quick and easy attachment (Col 1, lines 11-22).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the joint assembly of the modified Glenn to be an elastic joint button as taught by Humiston, in order to allow quick and easy attachment (Col 1, lines 11-22).
The modified Glenn discloses the invention above.
The modified Glenn does not explicitly disclose wherein the dorsal structure which is an elongated member comprising a plurality of openings throughout the entirety to impart semi-rigidity.
Sandifer teaches of an analogous orthopedic brace (2, see abstract and Figs 1-4 and 8-9) having an analogous dorsal structure (56,126 see Figs 2-4 and 8-9 respectfully) which is an elongated member (see Figs 2-4 and 8-9) comprising a plurality of openings throughout the entirety (56,126  has a plurality of openings throughout the entirety, see Figs 2-4 and 8-9; [0053]-[0054]) to impart semi-rigidty ([0053]-[0055]) for the purpose of reducing the overall weight of the dorsal structure while also facilitating the bending and adjustment of the dorsal structure to the particular physiological characteristics of the patient’s spine ([0053]-[0055]) thus enhancing the overall accommodation of the device towards the user when in use.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dorsal structure disclosed by the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,813,132, US 3,123,389, US 20150133842 A1, US 5855561, US 6852087 B1, US 0030601, US 0637156, US 3724453, WO 2007043079 A1, US 5435563, US 7803127 B2, US 0170656, US 1316915, US 1812529, US 5685831, US 0062365, US 0196438, US 7661215 B2, US 2355196, US 4657462, US 2373722, US 2839165, US 3588968, US 1242579, US 1325577, US 3154281, US 3144695, US 3121273 are considered pertinent because they relate the to the applicant’s invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                       

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/               Examiner, Art Unit 3786                                                                                                                                                                                         
/KERI J NELSON/               Primary Examiner, Art Unit 3786